Exhibit 10.1
 
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
DATED AS OF SEPTEMBER 2, 2014
 
BETWEEN
 
COMMAND CENTER, INC.
 
AND
 
JEFF WILSON
 
 
 
1

--------------------------------------------------------------------------------

 
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) made this 2nd day of
September, 2014, by and between COMMAND CENTER, INC., a Washington corporation
(hereinafter called “Company”) and JEFF WILSON, an individual (hereinafter
called “Executive”).
 
RECITALS
 
Company desires to employ Executive and Executive desires to accept such
employment, all on the terms and conditions hereinafter set forth.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
set forth in this Agreement, the parties hereto agree as follows:
 
1. Employment.
 
Subject to the terms and conditions of this Agreement, Company hereby employs
Executive, and Executive hereby accepts such employment, as the Chief Financial
Officer of Company and in such other capacities and for such other duties and
services as will from time to time be mutually agreed upon by Company and
Executive, consistent with the position of the Chief Financial Officer and
reporting directly to the President and Chief Executive Officer.
 
2. Full Time Occupation.
 
Executive will devote Executive's entire business time, attention, and efforts
as reasonably necessary to the performance of Executive's duties under this
Agreement, and will serve Company faithfully and diligently and, except as may
be specifically allowed by the Board of Directors, will not engage in any other
employment while employed by Company.
 
3. Compensation.
 
(a) Salary.
 
During the Employment Period (as defined herein), Company will pay to Executive,
as full compensation for the services rendered by Executive, a base salary at a
rate of $200,000 per annum (“Base Salary”).  Company will pay the Base Salary in
accordance with Company's established payroll procedures.  Payments will be made
in bi-weekly installments, or in such other periodic installments upon which
Company and Executive will mutually agree.
 
(b) Bonus.
 
In addition to the Base Salary, Executive will be eligible to receive annual
incentive bonus compensation (the “Annual Bonus”) pursuant to the Executive
Bonus Plan approved  by the Company's Board of Directors and/or the Compensation
Committee of the Board of Directors.  The bonus plan will be based on
performance metrics determined by the Company’s Board of Directors and/or the
Compensation Committee of the Board of Directors at the beginning of each year
and will target an Annual Bonus of 55% of the President and CEO’s Annual
Bonus.  As the proration for the fiscal year 2014, Executive’s Annual Bonus will
be computed as 75% of the Annual Bonus Executive would have received had he been
employed for the entire fiscal year.


(c) Withholding.  The Company may withhold from any payments or benefits under
this Agreement, all federal, state and local taxes as the Company is required to
withhold pursuant to any law or governmental rule or regulation.  Executive
shall bear all expense of, and be solely responsible for, all federal, state and
local taxes due with respect to any payment received hereunder.


 
2

--------------------------------------------------------------------------------

 
4. Stock Options and Stock.
 
(a) Initial Stock Option Grant.  Executive is hereby awarded unvested options to
acquire 500,000 shares of the Company’s common stock, $0.001 par value, at the
exercise price equal to the closing price of the shares on the Effective
Date.  The Effective Date shall be the date upon which this Executive Employment
Agreement has been fully executed and delivered by both Executive and Company.
The options shall vest in four equal annual installments of 125,000 options,
beginning on the Vesting Commencement Date, as defined in the Notice of Stock
Option Award.  Executive acknowledges receipt of a copy of the 2008 Stock
Incentive Plan pursuant to which the options are awarded, the Prospectus and the
Registration Statement.  Exhibit A, the Notice of Stock Option Award and Stock
Option Award Agreement, which is attached hereto and incorporated into this
Executive Employment Agreement by reference, sets forth the terms and conditions
of the award.  Exhibit A shall be binding upon the parties only when it has been
executed by Executive and on behalf of the Company.
 
 (b) Restricted Stock Grant.  Executive will be provided a grant of 100,000
shares of the Company’s common stock. The shares awarded will vest over a period
of four years, with 25,000 shares vesting annually upon each of the first four
anniversaries of the Effective Date.  Shares awarded shall be restricted
pursuant to Rule 144.  The right to receive shares not then vested will expire
upon termination of the Employment Period (as defined below).
 
(c) Performance Option Restricted Stock Grant.  Executive will be provided an
additional grant of 100,000 shares of common stock, to be granted and vest
immediately only upon the company meeting both of the following performance
requirements during any 30 day period within the Employment Period: company
stock trading at a 30 day average price/earnings ratio greater than 20 and a 30
day average daily trading volume greater than .3% of the then-total outstanding
shares. Shares awarded under this paragraph shall also be restricted pursuant to
Rule 144.
 
(d) Future Stock Option Grants.  In the sole and absolute discretion of the
Compensation Committee, Executive may become eligible for future option awards
on such terms and conditions as the Committee directs, and on the same basis as
other executive officers of the Company.
 
5. Relocation Expenses.
 
For a period of up to 12 months following the Effective Date, Company will pay
the Executive’s cost of temporary housing in the Coeur d’Alene area, not to
exceed  $2,000 per month..  If the corporate office relocates to a different
state during the Employment Period, Executive will have the option of either
paid relocation to the new location including moving costs for moving household
furnishings and belongings, OR, additional reimbursement for up to 15 months of
temporary housing   at the new location, at Executive’s cost, not to exceed
$2,000 per month.  If payments for or reimbursements to Executive under this
Section 5 are reportable as taxable income by Executive, the payment by Company
shall be grossed up to take into account the income tax impact.
 
6. Other Benefits.
 
(a) Reimbursement.  During the Employment Period, Company will reimburse
Executive for all travel and entertainment expenses and other ordinary and
necessary business expenses incurred by Executive in connection with the
business of Company and Executive's duties under this Agreement.  The term
“business expenses” will not include any item not deductible by Company for
federal income tax purposes.  To obtain reimbursement, Executive will submit to
Company receipts, bills, or sales slips for the expenses incurred.
 
(b) Professional Memberships and Continuing Professional Education.  Company
will pay for dues and fees required for any professional licenses maintained by
Executive, membership in professional or industry associations, continuing
education requirements associated with any professional license and conferences
and seminars commonly attended by executives in similar companies.
 
(c) Vacation.  Executive will be entitled to four weeks paid vacation each year.
 
(d) Other Benefits.  During the Employment Period, Executive will be entitled to
participate in any group insurance, pension, retirement, vacation, expense
reimbursement, stock option, and other plans, programs, and benefits approved by
the Compensation Committee and made available from time to time to executive
employees of Company generally during the term of Executive's employment
hereunder.  The foregoing will not obligate Company to adopt or maintain any
particular plan, program, or benefit.
 
 
3

--------------------------------------------------------------------------------

 
(e) Board of Director Compensation.  Prior to, or upon conclusion of your term
as a Director for the Company, you will be compensated for time served on the
board to include:
 
(1)  2012-2014 Board of Director Stock options.  20,000 options per year of
service per the Board of Director agreement.
 
(2) 2014 Restricted Stock Grant.  A grant of 20,000 shares of restricted common
stock per the board of director’s compensation plan.
 
(3)  Compensation for Q3 2014 Board of Director Service totaling $7,500.
 
7. Term of Employment.
 
(a) Employment Term.
 
The term of Executive's employment hereunder will commence on the Effective Date
and will continue for a period of one year following the Effective Date, unless
terminated by either party pursuant to the terms of this Agreement (such period
and any extensions thereof, the “Employment Period”).  The term of the
Employment Period hereunder will automatically renew for a successive one-year
term, unless terminated by either party giving written notice to the other not
less than 30 days prior to the end of the then-current term or as otherwise set
forth in this Agreement.
 
(b) Termination Under Certain Circumstances.  Notwithstanding anything to the
contrary herein contained:
 
(i) Death.  Executive's employment will be automatically terminated, without
notice, effective upon the date of Executive's death.
 
(ii) Disability.  If Executive will fail to perform any of Executive’s job
duties under this Agreement as the result of illness or other incapacity, with
or without reasonable accommodation, for a period of more than eight consecutive
weeks, or for more than eight weeks within any six-month period, as determined
by Company, Company may, at its option, and upon notice to Executive, terminate
Executive's employment effective on the date of that notice.
 
(iii) Cause.  Company may terminate Executive’s employment during the Employment
Period for Cause.  For purposes of this Agreement, “Cause” will mean any of the
following:
 
(1) the failure of Executive to perform Executive’s duties pursuant to this
Agreement to the objectively reasonable satisfaction of the Board of Directors,
which remains uncured for 15 days after a written demand for performance is
delivered to Executive by the Board of Directors or an executive officer of
Company that specifically identifies the manner in which the Board of Directors
or such executive officer believes that Executive has not performed Executive’s
duties;
 
(2) Executive’s indictment for, or conviction of, a crime involving moral
turpitude whether or not relating to Company;
 
(3) gross negligence or willful misconduct by Executive in the performance of
his duties as an employee of Company;
 
(4) the association, directly or indirectly, of Executive, for his profit or
financial benefit, with any person, firm, partnership, association, entity, or
corporation that competes with Company;
 
(5) the disclosing or using of any material Confidential Information (as
hereinafter defined) of Company at any time by Executive, except as required in
connection with his duties to Company;
 
(6) the breach by Executive of his fiduciary duty or duty of trust to Company,
including, but not limited to, the commission by Executive of an act of fraud or
embezzlement against Company;
 
(7) chronic absenteeism;
 
(8) substance abuse;
 
 
4

--------------------------------------------------------------------------------

 
(9) misconduct or dishonesty toward or involving Company, which misconduct or
dishonesty is injurious to the Company, monetarily or otherwise; or
 
(10) any other material breach by Executive of any of the terms or provisions of
this Agreement, which other material breach is not cured within ten business
days of notice by the Company.
 
(iv) Change of Control.  In the event of a Change of Control (as defined below),
Company may, upon written notice to the Executive, terminate Executive’s
employment by providing the Executive  with 30 days' written notice after the
effective date of the Change of Control.  For the purposes of this Agreement, a
“Change in Control” will be deemed to have occurred if and when:
 
(1) Tender Offer.  A tender offer or exchange offer is made whereby the effect
of such offer is to take over and control Company, and such offer is consummated
for the equity securities of Company representing 50% or more of the combined
voting power of Company’s then outstanding voting securities;
 
(2) Merger or Consolidation.  The shareholders of Company approve a merger,
consolidation, recapitalization, or reorganization of Company, or consummation
of any such transaction if shareholder approval is not obtained, other than any
such transaction that would result in at least 75% of the total voting power
represented by the voting securities of the surviving entity outstanding
immediately after such transaction being beneficially owned by the holders of
outstanding voting securities of Company immediately prior to the transaction,
with the voting power of each such continuing holder relative to other such
continuing holders not substantially altered in the transaction; or
 
(3) Sale of Assets.  The shareholders of Company approve  an agreement for the
sale or disposition by Company of all or substantially all of Company's assets
to another person or entity, which is not a wholly owned subsidiary of Company.
 
(v) Without Cause
 
(1)Executive may terminate the Employment Period at  any time upon giving to
Company written notice sixty days in advance of the proposed termination date.
 
(2) Company may terminate the Employment Period at any time before the
expiration of this Agreement without cause by giving to Executive written notice
sixty days in advance of the proposed termination date.
 
(vi) Result of Termination of Employment Period.
 
(1) In the event of the termination of  the Employment Period pursuant to
Section 7(b)(iii) [Cause] or Section 7(b)(v)(1) [by Executive] above, Executive
will receive no further compensation under this Agreement following the date of
termination.
 
(2) In the event of the termination of  the Employment Period pursuant to
Section 7(b)(i) [Death] or 7(b)(ii) [Disability] above, Executive or Executive’s
personal representative or estate will continue to receive Executive’s Base
Salary during the six-month period following the date of termination and
Executive’s stock and stock options granted under Section 4 shall become fully
vested at the date of termination.  
 
(3) In the event of the termination of the Employment Period pursuant to Section
7(b)(iv) [Change in Control] above, Executive will continue to receive his Base
Salary and his Annual Bonus, computed at 55% of the President and CEO’s Base
Salary at the date of termination, for the 12 month period following the date of
termination and Executive’s stock and stock options granted under Section 4
shall become fully vested at the date of termination.
 
(4) In the event of termination  during the initial one year term of the
Employment Period pursuant to Section 7(b)(v)(2) [Without Cause] above,
Executive will continue to receive his Base Salary for the 12 month period
following the date of termination or through the end of the then-current
Employment Period, whichever is longer. In the event of termination  during any
subsequent one year term of the Employment Period pursuant to Section 7(b)(v)(2)
[Without Cause] above, Executive will continue to receive his Base Salary for
the 12 month period following the date of termination.
 
(5) Executive will continue to be bound by Sections 8 and 9 of this Agreement
following termination of Executive’s employment on any basis set forth in this
Section 7(b).
 
 
5

--------------------------------------------------------------------------------

 
8. Competition and Confidential Information.
 
(a) Non-Competition.
 
During the term of the Employment Period and for  six months after the
termination of  the Employment Period , regardless of the reason therefor, or
six months after the final payment of compensation by Company to Executive,
whichever is later, Executive will not (whether directly or indirectly, as
owner, principal, agent, stockholder, director, officer, manager, executive,
partner, participant, or in any other capacity) engage or become financially
interested in any competitive business conducted within the Restricted Territory
or solicit, canvas, or accept, or authorize any other person, firm, or entity to
solicit, canvas, or accept, from any customers of Company or its subsidiaries,
any business within the Restricted Territory for Executive or for any other
person, firm, or entity.  As used herein, “customers of Company” will mean any
persons, firms, or entities that purchased goods or services from Company during
the Employment Period; “competitive business” will mean any business which sells
or provides or attempts to sell or provide products or services the same as or
substantially similar to the products or services sold or provided by Company or
any of its subsidiaries; and the “Restricted Territory” will mean the United
States or, in the alternative, in the event any reviewing court finds the United
States to be overbroad or unenforceable, within 25 miles of any existing or
proposed office location of Company.
 
(b) Confidential Information.
 
Executive will maintain in strict secrecy all confidential or trade secret
information relating to the business of Company or any of its subsidiaries (the
“Confidential Information”) obtained by Executive in the course of Executive’s
employment, and Executive will not, unless first authorized in writing by
Company, disclose to, or use for Executive's benefit or for the benefit of any
person, firm, or entity at any time either during or subsequent to the term of
Executive's employment with Company, any Confidential Information, except as
required in the performance of Executive's duties on behalf of Company.  For
purposes hereof, “Confidential Information” will include, without limitation,
any trade secrets, knowledge, or information with respect to processes,
procedures, plans, inventions, techniques, or know-how; any business methods or
forms; any names or addresses of customers or data on customers or suppliers;
and any business policies or other information relating to or dealing with the
purchasing, sales, or distribution policies or practices of Company.
 
(c) Return of Books and Papers.
 
Upon the termination of Executive's employment with Company for any reason,
Executive will deliver promptly to Company all catalogues, manuals, memoranda,
drawings, and specifications; all cost, pricing, and other financial data; all
customer information; all other materials, whether written, printed or stored in
any electronic media, which are the property of Company or any of its
subsidiaries (and any copies of them); desktop or laptop computers, software,
access cards, “passwords”, cellular phones, personal digital assistants and
pagers; and all other materials which may contain Confidential Information
relating to the business of Company or any of its subsidiaries  (whether
maintained in tangible, documentary form, computer memory or other electronic or
digital  format),  which Executive may then have in Executive's possession
whether prepared by Executive or not.
 
(d) Disclosure of Information.
 
Executive will disclose promptly to Company, or its nominee, any and all ideas,
designs, processes, and improvements of any kind relating to the business of
Company or any of its subsidiaries, whether patentable or not, conceived or made
by Executive, either alone or jointly with others, during working hours or
otherwise, during the entire period of Executive's employment with Company, or
within six months thereafter.
 
(e) Assignment.
 
Executive hereby assigns to Company or its nominee, the entire right, title, and
interest in and to all discoveries and improvements, whether patentable or not,
which Executive may conceive or make during Executive's employment with Company,
or within six months thereafter, and which relate to the business of Company or
any of its subsidiaries.  All copyrights, patents, trade secrets, or other
intellectual property rights associated with any ideas, concepts, techniques,
inventions, processes, or works of authorship developed or created by Executive
during the Employment Period (collectively, the "Work Product") shall belong
exclusively to Company and shall be considered a work made by Executive for hire
within the meaning of Title 17 of the United States Code. To the extent the Work
Product may not be considered work made for hire, Executive agrees to assign at
the time of creation of the Work Product, without any requirement of further
consideration, any right, title, or interest that Executive may have in such
Work Product.  Upon Company’s request, Executive will take such further actions,
including execution and delivery of instruments of conveyance, as may be
appropriate to give full and proper effect to such assignment.
 
(f) Equitable Relief.
 
In the event a violation of any of the restrictions contained in this Section 8
is established, Company will be entitled to preliminary and permanent injunctive
relief as well as damages and an equitable accounting of all earnings, profits,
and other benefits arising from such violation, which right will be cumulative
and in addition to any other rights or remedies to which Company may be
entitled.  In the event of a violation of any provision of this Section 8, the
period for which those provisions would remain in effect will be extended for a
period of time equal to that period beginning when such violation commenced and
ending when the activities constituting such violation will have been finally
terminated in good faith.
 
 
6

--------------------------------------------------------------------------------

 
(g) Restrictions Separable.
 
Each and every restriction set forth in this Section 8 is independent and
severable from the others, and no such restriction will be rendered
unenforceable by virtue of the fact that, for any reason, any other or others of
them may be unenforceable in whole or in part.
 
(h) No Violation.
 
The execution and delivery of this Agreement and the performance of Executive’s
services contemplated hereby will not violate or result in a breach by Executive
of, or constitute a default under, or conflict with: (i) any provision or
restriction of any employment, consulting, or other similar agreement; (ii) any
agreement by Executive with any third party not to compete with, solicit from,
or otherwise disparage such third party; (iii) any provision or restriction of
any agreement, contract, or instrument to which Executive is a party or by which
Executive is bound; or (iv) any order, judgment, award, decree, law, rule,
ordinance, or regulation or any other restriction of any kind or character to
which Executive is subject or by which Executive is bound.
 
(i) Non-Disparagement.  Executive agrees that he will make no statement, oral or
written, and which, by itself, may significantly or substantially damage the
reputation of the Company or any director, officer or employee of the Company.
 
9. Miscellaneous.
 
(a) 2)Notices.
 
All notices, requests, demands, and other communications required or permitted
under this Agreement will be in writing and will be deemed to have been duly
given and received: i) if mailed by registered or certified mail, three business
days after deposit in the United States mail, postage prepaid, return receipt
requested; ii) if hand delivered, upon delivery against receipt or upon refusal
to accept the notice; or iii) if delivered by a standard overnight courier, one
business day after deposit with such courier, postage prepaid, in each case,
addressed to such party at the address set forth below:
 
(i) If to Company:
 
Command Center, Inc.
3901 N. Schreiber Way
Coeur d’Alene, Idaho 83815
Attn:  Bubba Sandford
 
(ii) If to Executive:
 
Jeff Wilson
10659 East Lake Joy Dr. NE
Carnation, WA 98014
 
Either party may change the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 9(a) for the giving of notice.
 
(b) Waivers.
 
Neither any failure nor any delay on the part of either party to exercise any
right, remedy, power, or privilege under this Agreement will operate as a waiver
thereof, nor will any single or partial exercise of any right, remedy, power, or
privilege preclude any other or further exercise of the same or of any other
right, remedy, power, or privilege, nor will any waiver of any right, remedy,
power, or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power, or privilege with respect to any other occurrence.
 
 
7

--------------------------------------------------------------------------------

 
(c) Controlling Law, Jurisdiction and Venue.
 
This Agreement and all questions relating to its validity, interpretation,
performance, and enforcement will be governed by and construed in accordance
with the laws of the State of Washington, notwithstanding any Washington or
other conflict-of-interest provisions to the contrary.    Executive agrees that
any and all claims arising between the parties out of this agreement shall be
controlled by the laws of the State of Washington, as follows: any dispute,
controversy arising out of, connected to, or relating to any matters herein of
the transactions between Company and Executive, or this Agreement, which cannot
be resolved by negotiation (including, without limitation, any dispute over the
arbitrability of an issue), will be settled by binding arbitration in accordance
with the J.A.M.S/ENDISPUTE Arbitration Rules and Procedures, as amended by this
Agreement. Arbitration proceedings will be held in Spokane, Washington. Company
and Executive agree the prevailing party on any action to enforce rights
hereunder shall be entitled, in addition to any awarded damages, their costs and
reasonable attorney's fees, whether at  arbitration, or on appeal. The parties
agree that this provision and the Arbitrator's authority to grant relief are
subject to the United States Arbitration Act, 9 U.S.C. § 1 et seq. ("USAA") and
the provisions of this Agreement. The parties agree that the arbitrator shall
have no power or authority to make awards or issue orders of any kind except as
expressly permitted by this Agreement, and in no event does the arbitrator have
the authority to make any award that provides for punitive or exemplary damages.
The award may be confirmed and enforced in any court of competent jurisdiction.
All post-award proceedings will be governed by the USAA. Company and Executive
irrevocably consent to the jurisdiction and venue of such arbitration and such
courts.
 
(d) Binding Nature of Agreement.
 
This Agreement will be binding upon and inure to the benefit of the parties
hereto and their respective heirs, personal representatives, successors, and
assigns except that no party may assign or transfer such party's rights or
obligations under this Agreement without the prior written consent of the other
party.
 
(e) Execution in Counterparts.
 
This Agreement may be executed in any number of counterparts, each of which will
be deemed to be an original as against any party whose signature appears
thereon, and all of which will together constitute one and the same
instrument.  This Agreement will become binding when one or more counterparts
hereof, individually or taken together, will bear the signatures of the parties
reflected hereon as the signatories.
 
(f) Provisions Separable.
 
The provisions of this Agreement are independent of and separable from each
other, and no provision will be affected or rendered invalid or unenforceable by
virtue of the fact that for any reason any other or others of them may be
invalid or unenforceable in whole or in part.
 
(g) Entire Agreement.
 
This Agreement contains the entire understanding between the parties hereto with
respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements and understandings, inducements, and conditions,
express or implied, oral or written, except as herein contained.  The express
terms hereof control and supersede: (a) any course of performance and/or usage
of the trade inconsistent with any of the terms hereof; and (b) any provision of
any other plan or agreement maintained by Company for the benefit of its
employees generally inconsistent with any of the terms hereof.  This Agreement
may not be modified or amended other than by an agreement in writing signed by
the parties hereto.
 
(h) Paragraph Headings.
 
  The paragraph headings in this Agreement are for convenience only; they form
no part of this Agreement and will not affect its interpretation.
 
(i) Gender.
 
Words used herein, regardless of the number and gender specifically used, will
be deemed and construed to include any other number, singular or plural, and any
other gender, masculine, feminine, or neuter, as the context requires.
 
(j) Number of Days.
 
In computing the number of days for purposes of this Agreement, all days will be
counted, including Saturdays, Sundays, and holidays; provided, however, that if
the final day of any time period falls on a Saturday, Sunday, or holiday, then
the final day will be deemed to be the next day which is not a Saturday, Sunday,
or holiday.
 
(k)           Third Party Beneficiaries.    This Agreement shall not inure to
the benefit of anyone other than Executive and Company and their successors and
assigns.  No third party may bring an action to enforce any term hereof and no
third party beneficiary rights are created by this Agreement.
 
(l)           Non-Transferability. This is a personal agreement.  None of the
Executive’s rights, benefits, or interests hereunder may be subject to sale,
anticipation, alienation, assignment, encumbrance, charge, pledge hypothecation,
transfer, or set off in respect of any claim, debt, or obligation, or to
execution, attachment, levy or similar process, or assignment by operation of
law.  Any attempt, voluntary or involuntary, to effect any such action shall be
null, void, and of no effect.
 
 
8

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement as of the Effective Date.
 



 
COMMAND CENTER, INC., a Washington corporation
         
 
By:
/s/ Frederick Sandford       Frederick Sandford       President and Chief
Executive Officer      
Date: September 2, 2014
   
EXECUTIVE
         
 
  /s/ Jeff Wilson      
Jeff Wilson, an individual
     
Date: September 2, 2014
 

 
9

--------------------------------------------------------------------------------